Name: Commission Regulation (EEC) No 2054/83 of 20 July 1983 on the classification of goods within subheading 90.28 A II a) of the Common Customs Tariff
 Type: Regulation
 Subject Matter: electronics and electrical engineering;  tariff policy
 Date Published: nan

 26. 7. 83 Official Journal of the European Communities No L 202/7 COMMISSION REGULATION (EEC) No 2054/83 of 20 July 1983 on the classification of goods within subheading 90.28 A II a) of the Common Customs Tariff amended by Regulation (EEC) No 604/83 (3), lists under heading No 85.22 electrical appliances and apparatus, having individual functions, not falling within any other heading of Chapter 85, and under heading No 90.28 electrical measuring, checking, analyzing or automatically controlling instruments, and apparatus ; Whereas both these headings must be taken into consideration in classifying the aforementioned instru ­ ments ; Whereas, pursuant to Note 5 (a) to Chapter 90, heading No 90.28 includes instruments or apparatus for measuring or checking electrical quantities ; Whereas the instrument in question compares data previously converted into electrical quantities with pre-programmed standard data ; whereas comparison of a detected electrical quantity with a standard elec ­ trical quantity constitutes a measuring operation ; Whereas Section XVI, which includes heading No 85.22, does not cover articles falling within Chapter 90 ; Whereas the aforementioned instruments cannot, therefore, fall within heading No 85.22 but must be classified under heading No 90.28 and, by virtue of Additional Note 2 to Chapter 90, under subheading 90.28 A II a); Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Common Customs Tariff Nomenclature, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 97/69 of 16 January 1969 on measures to be taken for uniform application of the nomenclature of the Common Customs Tariff ('), as last amended by the Act of Accession of Greece, and in particular Article 3 thereof, Whereas, in order to ensure uniform application of the nomenclature of the Common Customs Tariff, provi ­ sions must be laid down concerning the tariff classifi ­ cation of electronic instruments (called multi-channel analyzers) which, because they incorporate micropro ­ cessors, can classify results previously obtained by means of external measuring instruments such as volt ­ meters, sensors or angular decoders and received by the instruments in the form of electrical signals, and can compare these results (actual values) with the required values, and which consist essentially of the following parts : 1 . a control panel with keys and control knobs ; 2. a visual display unit with a cathode-ray tube and control knobs to enable signal-evaluation results to be presented in the form of spectral lines or alpha ­ numeric data ; 3 . analogue-to-digital converters for the conversion of analogue-input signals into digital signals ; 4. electronic amplifiers for signal amplification ; 5 . a storage unit for data and programmes ; 6. three microprocessors for data processing (one of which works with programmed calibration data ; another serving for comparison of actual values with required values and capable of providing experiment feedback control) ; 7 . a power supply ; 8 . a line printer for data output ; HAS ADOPTED THIS REGULATION : Article 1 Electronic instruments (called multi-channel analyzers) which, because they incorporate microprocessors, can classify results previously obtained with external measuring apparatus such as voltmeters, sensors, or angular decoders and received by the instruments in the form of electrical signals, and can compare these results (actual values) with the required values, and which consist essentially of the following parts : 9 . a floppy-disk unit for additional data and programme storage ; Whereas the Common Customs Tariff annexed to Council Regulation (EEC) No 950/68 (2), as last (&gt;) OJ No L 14, 21 . 1 . 1969, p. 1 . Ã 1) OJ No L 172, 22. 7. 1968, p. 1 . (3) OJ No L 72, 18 . 3 . 1983, p. 3. No L 202/8 Official Journal of the European Communities 26. 7. 83 1 . a control panel with keys and control knobs ; 2. a visual display unit with a cathode-ray tube and control knobs to enable signal-evaluation results to be presented in the form of spectral lines or alpha ­ numeric data ; 3 . analogue-to-digital converters for the conversion of analogue-input signals into digital signals ; 4 . electronic amplifiers for signal enhancement ; 5 . a data storage unit for data and programmes ; shall be classified within the Common Customs Tariff under subheading : 90.28 Electrical measuring, checking, analyzing or automatically controlling instruments and appa ­ ratus : A. Electronic instruments and apparatus : II . Other a) Telecommunications (cross-talk meters, gain measuring instruments, nepermeters, distortion factor meters, psophometers and the like) ; For measuring or detecting ionizing radiations ; Other measuring apparatus with self ­ balancing recording device ; Other apparatus for measuring elec ­ trical quantities. Article 2 This Regulation shall enter into force on the 21st day following its publication in the Official Journal of the European Communities. 6 . three microprocessors for data processing (one of which works with programmed calibration data ; another serving for comparison of actual values with required values and capable of providing experiment feedback control) ; 7. a power supply ; 8 . a line printer for data output ; and 9 . a floppy-disk unit for additional data and programme storage, This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 July 1983. For the Commission Karl-Heinz NARJES Member of the Commission